 1    JOHN R. BAILEY, Nevada Bar No. 0137
      JOSEPH A. LIEBMAN, Nevada Bar No. 10125
 2    JOSHUA P. GILMORE, Nevada Bar No. 11576
      BAILEYKENNEDY
 3    8984 Spanish Ridge Avenue
      Las Vegas, Nevada 89148-1302
 4    Telephone: 702.562.8820
      Facsimile: 702.562.8821
 5    JBailey@BaileyKennedy.com
      JLiebman@BaileyKennedy.com
 6    JGilmore@BaileyKennedy.com

 7    Attorneys for Appellant JEFFREY B. GUINN

 8

 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11

12    JEFFREY B. GUINN
                                                           Case No. BK-S-13-18986-BTB
13                                  Appellant,             CHAPTER 7

14    vs.                                                  Adversary No. BK-S-14-01007-BTB

15    CDR INVESTMENTS, LLC, a Nevada Limited               Case No: 2:19-cv-00649-JAD
      Liability Company; DONNA A. RUTHE as
16    trustee for the CHARLES L. RUTHE TRUST
      and on behalf of his Individual Retirement            STIPULATION TO EXTEND BRIEFING
17    Account; DONNA A. RUTHE, in her                       SCHEDULE FOR APPEAL DUE TO
      representative capacity as trustee for the FRANK      COVID-19 PANDEMIC
18    E. GRANIERI REVOCABLE LIVING TRUST
                                                                        (Second Request)
19                                  Respondents.

20

21          Appellant Jeffrey B. Guinn (“Appellant”), by and through his attorney of record, the law firm

22   of BaileyKennedy, and Respondents CDR Investments, LLC and Donna A. Ruthe, as trustee for

23   the Charles L. Ruthe Trust and his individual retirement account and the Frank E. Granieri

24   Revocable Trust (“Respondents”), by and through their attorneys of record, the law firm of Sylvester

25   & Polednak, Ltd., hereby STIPULATE AND AGREE that:

26       A National Emergency related to the impact of the COVID-19 global pandemic has been

27          declared along with emergency declarations by several states across the United States,

28          including Nevada.

                                                   Page 1 of 3
 1          The Parties, their counsel, and all related individuals are focused, first and foremost, on
 2            health and safety matters during this global pandemic and each Party has issues with limited
 3            staffing and resources, limited access to files and other resources, and other hurdles related to
 4            social distancing and business and school closures.
 5          Most, if not all, state courts and all federal courts in Nevada have recognized the need for
 6            stays/postponements of litigation matters and cases.
 7          Undersigned counsel, who is primarily responsible for the Opening Brief, is working
 8            remotely to achieve social distancing objectives. While he is able to complete certain tasks,
 9            he cannot work nearly as efficiently as was able to do from his office, especially considering
10            he has a two-year old toddler who is home from daycare.
11          Furthermore, undersigned counsel is limited in his ability to confer with other attorneys and
12            paralegals responsible for this matter.
13          The Memorandum Decision that is the subject of this appeal is quite lengthy (115 pages).
14            The underlying adversary proceeding trial was three weeks long. As shown by the
15            Designation of Record and Statement on Appeal [Dkt. # 463], there are numerous relevant
16            exhibits. Thus, this appeal is more complicated than a typical adversary proceeding appeal.
17          Due to the above, the Parties respectfully request an extension to the current briefing
18            schedule, moving all dates back 30 days.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     Page 2 of 3
 1      Accordingly, the parties stipulate to extend the briefing schedule as follows:
 2            o Opening Brief – May 8, 2020.
 3            o Answering Brief – June 8, 2020.
 4            o Reply Brief – June 29, 2020.
 5   DATED this 31st day of March, 2020.                DATED this 31st day of March, 2020.
 6   SYLVESTER & POLEDNAK, LTD.                         BAILEYKENNEDY
 7

 8   By    /s/ Jeffrey R. Sylvester                     By     /s/ Joseph A. Liebman
           Jeffrey R. Sylvester, Esq.                          John R. Bailey, Esq.
 9         Matthew T. Kneeland, Esq.                           Joseph A. Liebman, Esq.
           1731 Village Center Circle                          Joshua P. Gilmore, Esq.
10         Las Vegas, NV 89134                                 8984 Spanish Ridge Avenue
           Attorneys for Respondents                           Las Vegas, NV 89148
11                                                             Attorneys for Appellant
12

13        IT IS SO ORDERED.

14

15                                              UNITED STATES DISTRICT JUDGE

16                                              DATED: 4/2/2020

17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 3 of 3
